Citation Nr: 0216276	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for temporomandibular 
joint dysfunction, status post fracture of the mandible, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000, rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Houston, Texas.  The RO denied the veteran's claim 
of entitlement to an increased evaluation for 
temporomandibular joint dysfunction, status post fracture of 
the mandible.  The veteran filed a timely notice of 
disagreement and perfected as substantive appeal.

In August 2000 the RO denied entitlement to service 
connection for a hearing loss of the left ear, 
sinusitis/rhinitis, and a compensable evaluation for hearing 
loss in the right ear.  The RO granted entitlement to service 
connection for tinnitus with assignment of a 10 percent 
evaluation effective March 20, 2000.  In October 2000, on the 
veteran's behalf, the local representative submitted a notice 
of disagreement with the August 200 rating decision in its 
entirety, and requested a statement of the case and VA Form 9 
to file a substantive appeal.  The RO took no further action 
and this matter is further addressed in the remand portion of 
this decision.

In November 2000, the veteran indicated that he desired a 
hearing before a Member of the Board in Washington, DC.  In 
March 2001, he withdrew his request for this hearing.

This matter was previously before the Board in April 2001, at 
which time it was remanded to the RO for further development 
and adjudicative action.  

In June 2002 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The temporomandibular joint dysfunction is manifested by pain 
and popping, an inter-incisal range of 39 millimeters, 
without weakness, fatigue, or incoordination on movement of 
the mandible.


CONCLUSION OF LAW

The criteria for an evaluation in excess of  10 percent for 
temporomandibular joint dysfunction, status post fracture of 
the mandible, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.21, 4.150, 
Diagnostic Code 9905 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was involved in an altercation with another airman in 
November 1972.  He sustained a fracture of the mandible.  It 
was considered to be in the line of duty.  At the time of 
separation from service, he had no evidence of any disability 
resulting from his fracture.

A VA examination conducted in August 1975 was negative for 
evidence of any disability of the mouth.

In February 1983 the RO granted entitlement to service 
connection for a fractured mandible with assignment of a 
noncompensable evaluation effective January 24, 1983.

A July 1983 outpatient treatment report shows there was 
definite malocclusion and the veteran was noted to complain 
of occasional popping of his jaw.

In September 1983 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for residuals of a 
fracture of the mandible effective January 24, 1983.

A November 1984 VA examination report shows the veteran 
complained of a popping and cracking sensation in the right 
temporomandibular joint area when he ate or bit food.  No 
pathology was noted radiographically and healing appeared 
normal.  The fracture site was not discernable.  The examiner 
recorded that it would seem that the veteran's only complaint 
was the popping of the temporomandibular joint which did 
indicate an abnormality in that area not uncommon in trauma 
to the mandible which would undoubtedly need some sort of 
treatment in the future.

In March 1985 the Board denied entitlement to an evaluation 
in excess of 10 percent for residuals of a fracture of the 
left mandible.

In November 1999 the veteran filed a claim of entitlement to 
an increased evaluation for his mandible disability.

A September 1999 letter from his private dentist, AAB 
(initials), DDS, shows the veteran reported in June 1997 for 
an initial examination at which time he was diagnosed with 
occlusal disease.  Dr. AAB noted that this situation either 
arose or was exacerbated by a fractured mandible years back.  
Dr. AAB had recommended that orthodontics would be the best 
way of treating his malocclusion.  In the meantime, 
fabrication of a bruxism appliance was suggested.  The logic 
of the treatment was to keep the status quo and make sure 
that the situation did not worsen.  Dr. AAB noted that his 
diagnosis had been made from the veteran'' history of trauma, 
fractures and wear facets present on the teeth, abfractions 
in the cervical areas, crepitation of the temporomandibular 
joint and myofascial pain.

On file is a letter dated in November 1999 from ELH 
(initials) MD.  Dr. ELH noted that the veteran had recently 
been seen complaining of tenderness of the pterygoid muscle 
with secondary ear pain and occasional disequilibrium, 
hearing loss, nasal congestion, post nasal drip and sneezing.  
Dr. ELH noted that based on the veteran's history, he felt 
that the temporomandibular joint syndrome could be a result 
of jaw injuries sustained in service.  He was advised to see 
a dentist and be fitted with a night-guard.


A VA examination report dated in January 2000, reveals that 
the veteran had tenderness to the temporalis bilaterally, and 
he also had tenderness to the temporomandibular joint 
bilaterally.  He had clicking to the right and left 
temporomandibular joint on opening, and he was able to open 
to 51 mm without any apparent pain. 

His occlusion was a class II molar and class III cuspid 
relationship.  His right, left and protrusive excursions of 
the mandible were 100 percent normal and without apparent 
pain.  He was missing nonrestorable teeth 1, 16, 17 and 32, 
and restorable tooth 29, and this tooth had been restored 
with a bridge, a porcelain fused metal bridge from tooth 28 
through tooth 30.  He also had a porcelain fused to metal 
crown on tooth 8 and a focal crown on tooth 19.  He had alloy 
fillings in teeth 2, 3, 4, 5, 12, 13, 14,15, 18 and 31.  He 
had root canals in teeth 8 and 28. 

A Panorex radiograph as well as open and closed 
temporomandibular joint X-rays were taken and there were no 
radiographic signs of residual or damage to the mandible from 
the fracture.  There was no radiographic sign of bone loss or 
bone damage to the left or right temporomandibular joint.  
The veteran would subluxate his mandibular condyles when he 
opened widely, and this was noted in the opening film on the 
temporomandibular joint film.  The X-ray also disclosed the 
root canals in teeth 8 and 28 and a post into 28. 

The examiner indicated in his assessment that the veteran had 
a hyperimmobile temporomandibular joint resulting in 
subluxation of the mandibular condyles when he would open 
widely, however, these would reduce without manipulation.  He 
had mild myofascial pain dysfunction to the muscles of 
mastication, but there was no residual bony damage to the 
mandible secondary to the fracture of the mandible which he 
had in service.  There was clicking of the right and left 
temporomandibular joint which may have been related to the 
night grindings of his teeth or bruxism.

Private medical records received in March 2000 show that the 
veteran had been recommended the use of orthotics for his 
occlusal disease.  Additionally, the physicians attributed 
his occlusal disease to active military service, which was 
already an established matter of record.  The statements did 
not provide additional symptomatology of the veteran's 
service-connected disability.

A VA examination report dated in May 2002 reveals that the 
veteran reported continued pain and popping, especially to 
the left temporomandibular joint, which he stated interfered 
with eating because of pain.  There was pain in both the left 
and right temporomandibular joints. 

Palpation of the joint disclosed clicking in both the left 
(especially), but also the right joint.  The veteran was able 
to go through the lateral excursion without a problem, and 
they were 100 percent normal.  However, he stated that it 
would cause him some pain.  He was able to open intrinsically 
in the midline at 39 mm.  His muscles of mastication were 
tender to palpation.  He was missing nonrestorable teeth 3, 
17, 11, 23, and 32.  He was missing restorable tooth #29, 
which had been replaced with a fixed bridge from 28 to 30.  
He had a porcelain fused to metal crown on tooth #8 and a 
cast crown on tooth #19.  There were no neurologic deficits 
noted and no soft tissue lesions noted.

Panorex X-ray disclosed root canals on teeth #8 and 28.  
Also, the veteran had open and closed temporomandibular joint 
films.  Examination of the X-rays revealed no apparent bony 
pathology as far as loss of bone or sclerotic bone noted to 
the bony joint surfaces.  There were steep eminences on the 
right and left joints.

It was the opinion of the examiner that the veteran had 
myofascial pain dysfunction secondary to muscle of 
mastication tenderness.  This may have been due to previous 
trauma, but it was also possible that it was more likely 
associated with a parafunctional habit, such as clenching at 
night.  There was a left and right displaced meniscus which 
was clinically palpable as a click on opening and closing.  
This, again, could have been due to previous trauma, however, 
it was most likely due to clenching, especially at night. 

There was no residual bony change related to previous 
documented mandible fracture.  There was a malocclusion which 
preexisted the time he spent in the service and the trauma to 
his face.  Teeth numbered #11 and 23 were extracted most 
likely in his adolescence during the development of his 
occlusion to relieve crowding of the teeth.  This caused a 
midline shift of the maxillary teeth to the left, but it also 
allowed the teeth more room to come into occlusion.  The 
teeth were removed while the veteran was still developing the 
occlusion.  

The veteran opened the midline at 39 mm intrinsically.  The 
lateral excursions appeared to be 100 percent normal; 
however, he had some pain with them because of his muscle 
tenderness.  There was no sign of weakness or fatigue or 
incoordination to the movement of the mandible.  There was 
only a complaint of pain which occurred during eating, 
especially tougher fibrous foods.  There were no visible 
signs of subjective complaint of pain noted.  There was no 
muscle atrophy or change in the condition of the veteran's 
skin related to his temporomandibular joint.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).


Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Since the veteran's service-connected temporomandibular joint 
dysfunction, status post fracture of the mandible, does not 
have its own evaluation criteria assigned in the VA 
regulations, his disability is currently evaluated by analogy 
as 10 percent disabling pursuant to Diagnostic Code 9905, 
which provides the rating criteria for limitation of motion 
of temporomandibular articulation.  

Pursuant to Diagnostic Code 9905, an evaluation of 10 percent 
is granted whenever there is an indication of limited inter-
incisal movement between 31 and 40 mm, or lateral excursion 
between 0 and 4 mm.  A 20 percent evaluation is warranted 
where the inter-incisal motion is limited to between 21 and 
30 mm.  A 30 percent evaluation is warranted where the inter-
incisal motion is limited to between 11 and 20 mm, and the 
maximum 40 percent evaluation is warranted where the inter-
incisal motion is limited to between zero and 10 mm.  It is 
noted that ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2001).

Consideration may also be given to additional diagnostic code 
provisions which may be applicable as the evidence of record 
may demonstrate.  Pursuant to Diagnostic Code 9903, moderate 
nonunion of the mandible would warrant a 10 percent 
evaluation, and severe nonunion of the mandible would warrant 
a 30 percent evaluation.  It is noted that the rating is 
dependent upon degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9903 (2001).

Pursuant to Diagnostic Code 9904, a noncompensable rating is 
warranted for slight displacement based upon malunion of the 
mandible.  Moderate displacement would  warrant a 10 percent 
evaluation, and severe displacement would warrant a 20 
percent evaluation.  It is noted that the rating is also 
dependent upon degree of motion and relative loss of 
masticatory function.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).  



Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that, as it notified the veteran in 
its April 2001 remand of his case to the RO, there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Houston, Texas.  The veteran also reported 
treatment by AAB, DDS; and ELH, MD.

Not only is correspondence from the above private providers 
on file, the treatment records have been obtained from these 
respective providers and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment and examination 
reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

As noted earlier, the veteran was specifically notified of 
the enactment of the VCAA in a remand of the Board dated in 
April 2001, and in correspondence associated therewith.  
Additionally, the RO, by letter dated in April 2002, advised 
the veteran of the evidence required to establish 
entitlement, indicating what additional evidence was required 
to be submitted in support of his claim.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities as well as those of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has considered the enactment of the VCAA in 
adjudicating the veteran's claim as set forth in the 
Supplemental Statement of the Case dated in June 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).


The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a Statement of the Case, Supplemental 
Statements of the Case, a Board Remand, and associated 
correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with such notification resulting in additional evidence.

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

The veteran has reported continued pain and popping, 
especially to the left temporomandibular joint, which he 
stated interfered with eating because of pain.  

However, it was the opinion of the examiners that he had 
myofascial pain and a clinically palpable click on opening 
and closing as a result of muscle of mastication tenderness, 
which was most likely associated with a parafunctional habit, 
such as clenching of the teeth at night.  Examinations of the 
veteran found no residual bony change related to a mandible 
fracture, and malocclusion was said to have pre-existed 
service.

The evidence of record does not demonstrate any of the 
symptoms requisite for a higher disability rating, other than 
the currently assigned 10 percent rating evaluation for a 
maximum incisal opening of 39 mm, under 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Further scrutiny of the other 
potentially applicable diagnostic codes reveals none of the 
symptoms or clinical diagnoses warranting a higher disability 
rating.

The Board acknowledges the veteran's long-term complaints of 
pain and clicking with movement of his mandible, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca, 8 
Vet. App. at 202.  The May 2002, VA examiner did note that 
the veteran had reported pain which would occur during 
eating, especially tougher, fibrous foods.  However, the 
examiner added that there were no visible signs of subjective 
complaints, and there was no muscle atrophy or change in the 
condition of the skin related to the temporomandibular joint.  
The examiner concluded that the lateral excursions appeared 
to be 100 percent normal, and there was no sign of weakness, 
fatigue, or incoordination to the movement of the mandible.  
Thus, the Board finds that the preponderance of the evidence 
is against an increased rating by way of the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 207.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban, 6 Vet. App. at 261-62.  There is no 
competent evidence of separate and distinct symptomatology 
resulting from the veteran's temporomandibular joint 
dysfunction as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to temporomandibular joint dysfunction.  However, 
there is no evidence that the veteran has severe displacement 
or severe nonunion of the mandible attributable to his 
service-connected disability.  Thus, a rating evaluation 
pursuant to Diagnostic Codes 9903 or 9904 would not provide 
him with a greater rating evaluation for his service-
connected disability, and they are not for application.  

Consequently, the Board finds that an evaluation in excess of 
10 percent for the veteran's service-connected 
temporomandibular joint dysfunction is not warranted, under 
any of the schedular criteria.

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 9905.  38 C.F.R. § 4.150 (2001).


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  


In the Supplemental Statement of the Case dated in June 2002, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected 
temporomandibular joint dysfunction.  Since this matter has 
been considered by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
See also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2001).  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  

A review of the claims file does not show that the veteran's 
temporomandibular joint dysfunction has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has not demonstrated that the 
symptoms associated with his temporomandibular joint 
dysfunction have markedly interfered with his employment.

While the Board acknowledges the veteran has exhibited pain, 
cracking and some  limitation of motion, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board has been 
unable to identify any factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.  

In short, the veteran's service-connected temporomandibular 
joint dysfunction does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral of his case for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased evaluation for temporomandibular 
joint dysfunction, status post fracture of the mandible, 
currently evaluated as 10 percent disabling, is denied.


REMAND


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, a notice of disagreement was 
filed with the RO's August 2000 denied of entitlement to 
service connection for a hearing loss of the left ear, 
sinusitis/rhinitis, a compensable evaluation for a hearing 
loss of the right ear, and the grant of service connection 
for tinnitus with the assignment of a 10 percent evaluation.

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to the action taken, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995), Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  The need for issuance of a statement of the case 
is such a matter.  See Chairman's Memorandum No. 01-02-01 
(Jan. 29, 2001).

The Board observes that additional due process requirements 
may be applicable as a result of enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case as to the denials of entitlement 
to service connection for a hearing loss 
of the left ear, sinusitis/rhinitis, and 
a compensable evaluation for a hearing 
loss of the right ear, and the grant of 
service connection for tinnitus with 
assignment of a 10 percent evaluation.  

The veteran should be advised of the 
requisite period of time within which to 
file a substantive appeal if he desires 
appellate review.

3.  The RO should review the claims file 
to ensure that the foregoing requested 
actions have been completed, and if it 
has not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

